Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 09/06/2022, with respect to 1, 4-9, 11, 14-24 and 26-31 have been fully considered and are persuasive.  The amendments is provided to correct typographical errors in the claims
Claims 1, 4-9, 11, 14-18, 22, 26 and 30 have been amended and claims 2-3, 10, 12-13 and 25 have been previously canceled. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art fails to disclose acquiring sensor data, indicative of the mobile media device movements, a quality of the captured media content, from the mobile media devices, and at least one of zoom level, motion blur and depth of field with respect to the at least one object, updating the role of the mobile media devices, based on the acquired sensor data and repeating steps of controlling the mobile media devices, acquiring the sensor data, and
updating the roles of the mobile media devices, until no more media content capturing is required as recited in the independent claims.
Claims 1, 4-9, 11, 14-24 and 26-31 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/
Primary Examiner, Art Unit 2426